Citation Nr: 0837157	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-33 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
November 1979.  The veteran also had reserve service starting 
in approximately 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the veteran's claim of 
entitlement to service connection for degenerative changes of 
the lumbar spine.  This claim was remanded for further 
development in April 2007.  All relevant evidence having been 
completed, this claim now returns before the Board.


FINDINGS OF FACT

The veteran received a lumbar sprain in service that resolved 
without residuals; the preponderance of the evidence of 
record indicates that the veteran's current lumbar disability 
is not related to service.


CONCLUSION OF LAW

Degenerative changes of the lumbar spine were not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In December 2002, September 2004, and May 2007, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The May 2007 letter also provided the 
notice of the disability rating and effective date 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  No prejudice has been alleged in the 
timing of these notices, and none is apparent from the 
record; and the claim was readjudicated in an August 2008 
Supplemental Statement of the Case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with 
several VA examinations.  Consequently, the duty to notify 
and assist has been satisfied.

The veteran and his representative contend that his current 
lumbar spine disability is  related to service.  
Specifically, they contend that the veteran's current lumbar 
spine disability is a result of the veteran's jeep accident 
in service.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a lumbar spine 
disability.  In this regard, the Board notes that the 
preponderance of the evidence of record shows that the 
veteran's in service lumbar strain was acute and transitory, 
resolving without residuals, and is unrelated to his current 
back disability.

Reviewing the evidence of record, the veteran's service 
medical records do show that he was involved in a jeep 
accident in service in June 1974, after which he complained 
of pain in the lumbar spine.  X-rays of the veteran's spine 
at that time were normal.  Soft tissue swelling of the right 
side was noted, and the veteran was diagnosed with a right 
sided low back sprain.  The veteran's service medical records 
show no complaints of, or treatment for, any back disability 
subsequent to that time.
 
Specifically, the veteran's August 1979 report of separation 
examination found the veteran's spine to be normal, and the 
veteran reported on an August 1979 report of medical history 
that he did not have recurrent back pain.  Further, an April 
1984 report of medical examination for enlistment in the Army 
reserve also found the veteran's spine to be normal, and the 
veteran, on his April 1984 report of medical history, 
indicated that he did not have recurrent back pain.

There is no evidence of record showing any further back 
problems until a July 1983 report of private outpatient 
indicating that the veteran reported experiencing back pain 
for the past three months.  The Board notes that this record 
is dated four years after the veteran's separation from 
service, and the veteran at that time only indicates that he 
had back for the last three months, not since service.  In 
1986, the veteran was seen for back pain, with a diagnosis of 
L5 radiculopathy with spinal stenosis, and underwent physical 
therapy.  The Board also notes that the veteran's next major 
complaints of back pain did not start until 2000, and the 
veteran was diagnosed with degenerative changes of the spine 
in 2001.  Also of record is a March 2000 report of private 
treatment which specifically indicates that the veteran was 
diagnosed with a herniated disc in 1983 after straining his 
back while working construction.

The veteran also received two VA examinations during the 
course of this appeal.
In a January 2003 report of VA examination, no abnormal 
curves of the spine or scoliosis was detected.  Range of 
motion of the lumbar spine was forward flexion of 0 to 90 
degrees, with extension of 0 to 20 degrees.  There was no 
evidence of pain or discomfort at any point during the range 
of motion testing.  There was no paravertebreal muscle spasm 
or tenderness.  The veteran had normal muscle strength and 
sensation.  There was no muscle atrophy.  After an 
examination and solicitation of the veteran's history, the 
veteran was diagnosed with a history suggestive of contusions 
and possible self limited lumbar strain while in the service, 
resolved without sequela, as well as left S1 radiculopathy 
secondary to degenerative disc disease, markedly improved 
with nonsurgical therapy with residual decrease in left 
Achilles deep tendon reflex, unrelated to the first 
diagnosis, osteopenia, and retrolisthesis L5 on S1.  The 
examiner opined that the veteran does not have any back 
disability related to service.

The veteran received another VA examination in June 2008.  At 
that time, the veteran's claims file was thoroughly reviewed, 
and the veteran was thoroughly examined.  The veteran's jeep 
accident in service was specifically considered.  The veteran 
had no abnormal spinal curvatures.  The veteran's reflexes 
were normal.  The veteran had flexion of 0 to 70 degrees, 
with pain starting at 50 degrees, and extension of 0 degrees 
to 30 degrees, with pain at the end of range of motion.  A 
MRI report dated July 2001 was considered, which found 
shallow central and bilateral posteriolateral disc protrusion 
at L5-S1, and a foraminal component probably encroaching on 
both lateral neural foramina.  In June 2008, X-rays were 
taken which showed mild osteoarthritis of the bilateral 
sacroiliac joints.  There was no bony deformity suggestive of 
old fracture.  There was moderate osteoarthrosis of the 
bilateral hip joints.  There was also noted some increased 
concavity of the inferior vertebral plate of L4.  Nerve 
conduction studies were also performed, which showed EMG 
evidence of a chronic left L5 radiculopathy without signs of 
ongoing denervation.  The veteran was diagnosed with 
degenerative changes of the lumbar spine with radiculopathy.

The examiner opined that it was less than likely that the 
veteran's current back disability was related to his back 
injury in service.  In support of his opinion, the examiner 
indicated that the veteran was returned to full duty 2 days 
after the accident in 1974.  His service treatment records 
were silent for further completed of back problems, to 
include his separation examination.  The examiner also 
pointed out that there were X-rays in 1983 that were normal, 
and the veteran's 1984 report of examination for reserve 
service was normal.  The veteran's subsequent medical history 
was noted.  The examiner indicated that the length of time 
from the veteran's inservice back injury until the next 
mention of back pain in 1983 made it less than likely that 
the veteran's inservice injury played a role in his current 
back condition.  Thus this examiner's opinion is also that 
the veteran does not have any current back disability related 
to service.

The preponderance of the evidence of record, including 
opinions from two VA examiners, evidence indicating that the 
veteran had an injury to his spine subsequent to service in 
1983, and evidence showing the lapse of time between his in 
service back strain until his next report of treatment for 
this disability, indicates that the veteran's current lumbar 
spine disability is not related to service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to degenerative changes of the lumbar spine is 
denied.



____________________________________________
J. A. MARKEY
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


